      Case 5:17-cr-00070-DAE Document 531 Filed 09/06/19 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

USA                                  §
                                     §
vs.                                  §     NO: SA:17-CR-00070(1)-DAE
                                     §
(1) Rosendo Hilario Rodriguez-Espino §

      ORDER VACATING & CANCELLING JURY SELECTION/TRIAL

      IT IS HEREBY ORDERED that the above entitled and numbered case

having been set for JURY SELECTION/TRIAL on Monday, September, 09, 2019

at 09:30 AM is hereby CANCELLED. The ORDER [dkt no 515] entered on

August 8, 2019 is hereby VACATED.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas September 06, 2019.




                                         ______________________________
                                         DAVID A. EZRA
                                         SENIOR U.S. DISTRICT JUDGE
